FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                           May 21, 2019
                         _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
 DENISE-BRADFORD: HOLMES,

       Plaintiff - Appellant,

 v.                                                          No. 19-2006
                                                 (D.C. No. 2:18-CV-00189-JB-GBW)
 GRANT COUNTY SHERIFF’S                                       (D.N.M.)
 DEPARTMENT; RAUL D.
 VILLANUEVA, Sheriff; BILLIE MIZE,
 Corporal, and others in discovery,

       Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before McHUGH, KELLY, and MORITZ, Circuit Judges.**
                  _________________________________

      Plaintiff-Appellant Denise-Bradford: Holmes appeals from the district court’s

denial of her Fed. R. Civ. P. 52(b) motion to amend findings. Previously, the district

court, upon recommendation of the magistrate judge, Holmes v. Grant Cty. Sheriff

Dep’t, No. 18-cv-00189-JB-GBW, 2018 WL 4941135 (D.N.M. July 31, 2018),

granted a motion to dismiss for failure to state a claim. Holmes v. Grant Cty. Sheriff


      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       **
          After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
Dep’t, 347 F. Supp. 3d 815 (D.N.M. 2018). After the district court entered final

judgment, Ms. Holmes filed the instant Rule 52(b) motion, which the district court

denied. Holmes v. Grant County Sheriff Dep’t, No. 18-cv-00189-JB-GBW, 2018 WL

6514935 (D.N.M. Dec. 11, 2018).



                                      Background

       Ms. Holmes sued the Defendants claiming that they violated New Mexico

criminal statutes and her common law and natural rights when they arrested her and

towed her car after discovering her driving without a license, registration, or car

insurance. Ms. Holmes claims she is a foreign entity and a diplomat of “Bradford

Republic” and thus immune from enforcement of state laws and the entry of state

agents onto her property. The district court held that neither the New Mexico

criminal statutes nor the Foreign Sovereign Immunities Act created a private right of

action, and that she had no claim under 42 U.S.C. § 1983. In her motion to amend,

she challenged some of the district court’s conclusions, adding a few new theories.

The district court was not persuaded.



                                        Discussion

       We view the district court’s resolution as one under Fed. R. Civ. P. 59(e) as a

motion to alter or amend the judgment. Rule 52(b) applies only to cases where

findings of fact have been made by the district court after a trial; here the district

court granted a motion to dismiss as a matter of law and without a trial. Trentadue v.

                                             2
Integrity Comm., 501 F.3d 1215, 1237 (10th Cir. 2015). The case relied upon by the

district court under Rule 52(b), Fontenot v. Mesa Petroleum Co., 791 F.2d 1207,

1219 (5th Cir. 1986), was somewhat unusual in that the district court tried the case

based upon the written evidence. Be that as it may, the district court did not abuse its

discretion in denying the motion; Ms. Holmes demonstrated none of the well-

established grounds warranting relief under Rule 59(e): “(1) an intervening change in

the controlling law, (2) new evidence previously unavailable, and (3) the need to

correct clear error or prevent manifest injustice.” Servants of Paraclete v. Does, 204

F.3d 1005, 1012 (10th Cir. 2000).

      AFFIRMED.


                                            Entered for the Court


                                            Paul J. Kelly, Jr.
                                            Circuit Judge




                                           3